Title: To George Washington from John Blagge, 5 August 1789
From: Blagge, John
To: Washington, George



Sir,
New York 5th August 1789

Among the Applicants for appointments under the United States, permit me to offer myself to your consideration as a Candidate for the Office of Marshall of the District of New York; I cannot boast Sir, of any extraordinary merit or qualification to recommend me to notice but still, I am willing to hope that upon an investigation I shall be found a good Citizen & not incompetent to this Appointment. I have the Honor to be with the greatest Respect Sir, Your most Obedient & most Humble Servant

Jno. Blagge

